Title: To James Madison from David Bailie Warden, 12 March 1812
From: Warden, David Bailie
To: Madison, James


Sir,Paris, 12 march, 1812
I have the honor of transmitting to you the inclosed copies of letters, relating to my employment as agent of Prize cases. The minister—Mr. Barlow—has applied to the Duke of Bassano, to obtain for me free access to the Prize-Court, which is of great importance to the interests of american Citizens. The Duke has submitted his demand to the Emperor, whose decision is not yet known. As there is no mention, in my Commission, of my employment as Prize-agent, perhaps, Sir, you may think it useful to acknowledge me in this quality, by some document which may induce the Minister of Exterior Relations to allow me the privileges I formerly enjoyed—to the exercise of which the attorney General of the Prize Court has no objection. The exclusion of the american Consul, from this Tribunal, took place, during my absence; and was owing to the intrigue of a french Lawyer named Lagrange—who found means to induce the whole corps of his profession, there privileged to plead, to pass a vote on this subject, which the attorney General is obliged to respect unless it be annulled by superior authority.
I take the liberty of submitting, to your consideration, another subject, which is also of some importance to the interests of american Citizens. The Consuls, who reside at Paris, have all, except myself, the title of Consul General. This title is useful, if not necessary, in my relation to the different authorities, by giving a consideration, which will enable me to correspond freely with them, and to obtain prompt information in the Bureaux. When I sign simply as Consul, it is supposed that there is, or ought to be a Consul General, to whom I am subordinate. The subject presents itself in another point of view. I am acknowledged—I know not how—by the Emperor as Consul General, and the ministry of Exterior Relations desired to receive me in that character, as is evinced by the annexed copy of a letter of the Duke of Bassano. Heretofore, in the exercise of my public duties, I found this title to be of immense advantage in the line of my business. Other american Consuls, in different ports, can have no objection to it, as my agency is confined to Paris, and implies no authority over them.
Permit me, sir, to observe, that I have no instruction, nor official information, with regard to important circumstances intimately connected with my public duties. These, I specified in the letter, on this subject, which I had the honor to address to the President, and to the Secretary of State. It is my solemn intention, as it is my duty, never to do any thing which can possibly offend the american minister; and I will employ great precaution to guard against this misfortune. If I err, it will not be from intention; and I anxiously wish to ascertain the limits of my duty. It is not for me to decide, whether I ought, as mr. Lee prescribes, to correspond with Mr. Barlow only, and to refer to him all species of application made to me, by Americans; or whether I ought, as I have hitherto done, to intercede with the authority, whom the case concerns. A Consul can visit Bureaux, converse with the chief by whom reports are prepared, and perform many useful Services, which are not within the province of a Minister. The Count De Sussy, Minister of Commerce and manufactures, in his letter, of the 27th of february last, invites me to correspond with the Minister of Exterior Relations; and Mr. D’ Hermand, Chief of the Consular Division, assures me, that he will always pay prompt attention to my written, or personal applications. I wish to know whether I may profit of the offer of the latter; and also whether it be my duty to submit, to the perusal of the american Minister, all communications addressed by me to the Secretary of State. This I will do regularly, if so instructed.
There is another point on which I wish for information. Whether it be my duty to advance monies, or to become responsible to lawyers, for the defence of Prize-Cases, not represented by any Agent? Though probably there will hereafter be few of this description, still there may be some; and as I have experienced great injustice, in several cases, in the refusal of shippers, and of underwriters to reimburse the monies I advanced, I cannot, hereafter, unless it be my duty, become responsible, which I presume is not the case, as I was informed, at the Department of State, that there is no provision for expences of this kind. I have the honor to be, sir, with the greatest respect, Your very obedient and very humble Servt
David Bailie Warden
